Exhibit 10.2

SAUER-DANFOSS INC.
2006 OMNIBUS INCENTIVE PLAN

2007 CASH-BASED AWARD AGREEMENT

You have been selected to receive a Cash-Based Award as a Participant in the
Sauer-Danfoss Inc. 2006 Omnibus Incentive Plan (the “Plan”), as specified below:

Participant:

 

 

 

Date of Award:

 

 

 

Cash-Based Award Target:

xx % of Base Salary Paid During Performance Period

 

 

Performance Period:

1 January 2007 to 31 December 2007

 

 

Performance Measure:

Total Company (EBIT) Margin Pursuant to Sec. 2 below

 

 

THIS CASH-BASED AWARD AGREEMENT (this “Agreement”), effective as of the Date of
Award set forth above, (the “Grant Date”), represents the grant of a Cash-Based
Award by Sauer-Danfoss Inc., a Delaware corporation (the “Company”), to the
Participant named above, pursuant to the provisions of the Plan.  Capitalized
terms used in this Agreement without definition shall have the meanings ascribed
to such terms in the Plan.


1.             GRANT OF CASH-BASED AWARD.


(A)           GRANT.  SUBJECT TO THE PROVISIONS OF THIS AGREEMENT AND PURSUANT
TO THE PROVISIONS OF THE PLAN, THE COMPANY HEREBY GRANTS TO THE PARTICIPANT AS
OF THE GRANT DATE A CASH-BASED AWARD (THE “AWARD”) WITH A TARGET VALUE AS SET
FORTH ABOVE.


(B)           PERFORMANCE PERIOD.  THE PERFORMANCE PERIOD DURING WHICH THE
RELEVANT PERFORMANCE GOALS (SET FORTH IN SECTION 2 BELOW) MUST BE MET FOR THE
AWARD UNDER THIS AGREEMENT SHALL BEGIN ON JANUARY 1, 2007 AND END ON DECEMBER
31, 2007.


2.             PAYOUT ON PERFORMANCE AWARDS.


(A)           PERFORMANCE MEASURES.  THE PERFORMANCE MEASURE UNDER THIS
AGREEMENT SHALL BE TOTAL COMPANY EBIT MARGIN, AS FURTHER DEFINED ON APPENDIX A.


(B)           PERFORMANCE GOALS.  ACHIEVEMENT OF A TOTAL COMPANY EBIT MARGIN
EQUAL TO THE PRE-DETERMINED PERFORMANCE GOAL TARGET WILL ENTITLE THE PARTICIPANT
TO PAYMENT OF THE CASH-BASED AWARD TARGET SET FORTH ABOVE.  ACHIEVEMENT OF A
TOTAL COMPANY EBIT MARGIN EQUAL TO OR GREATER THAN THE PRE-DETERMINED
PERFORMANCE GOAL MAXIMUM WILL ENTITLE THE PARTICIPANT TO PAYMENT OF 200% OF THE
CASH-BASED AWARD TARGET SET FORTH ABOVE.  ACHIEVEMENT OF A TOTAL COMPANY EBIT
MARGIN EQUAL TO THE PRE-DETERMINED PERFORMANCE GOAL THRESHOLD WILL ENTITLE THE
PARTICIPANT TO PAYMENT OF 25% OF THE CASH-BASED AWARD TARGET SET FORTH ABOVE. 
IF THE TOTAL COMPANY EBIT MARGIN IS LESS THAN THE PRE-DETERMINED PERFORMANCE
THRESHOLD, NO PAYOUT WILL BE MADE UNDER THIS CASH-BASED AWARD AGREEMENT.


THE TOTAL COMPANY EBIT MARGIN PERFORMANCE GOAL TARGET, PERFORMANCE GOAL MAXIMUM
AND PERFORMANCE GOAL THRESHOLD LEVELS ARE SET FORTH IN THE PAYOUT CHART ATTACHED
AS APPENDIX B.  ACHIEVEMENT OF A TOTAL COMPANY EBIT MARGIN THAT IS BETWEEN THE
PERFORMANCE THRESHOLD AND PERFORMANCE TARGET LEVELS OR THAT IS BETWEEN THE
PERFORMANCE TARGET AND PERFORMANCE MAXIMUM LEVELS SHALL ENTITLE THE PARTICIPANT
TO PAYMENT OF AN INTERPOLATED EARNED CASH-BASED AWARD, AS REFLECTED ON THE
PAYOUT CHART ATTACHED AS EXHIBIT B.


--------------------------------------------------------------------------------



(C)           ACTUAL PERFORMANCE WITH RESPECT TO THE PERFORMANCE MEASURES SHALL
BE DERIVED FROM THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY FOR THE
PERFORMANCE PERIOD AS DEFINED ABOVE AND ON APPENDIX A.  THE ULTIMATE
DETERMINATION OF PAYOUT UNDER THIS AGREEMENT IS SUBJECT TO:


(I)                                     COMPLETION OF THE FINANCIAL AUDIT FOR
THE RESPECTIVE PERFORMANCE PERIOD;


(II)                                  CERTIFICATION AND APPROVAL OF SUCH
FINANCIAL AUDIT BY THE COMMITTEE; AND


(III)                               A DECISION AS TO THE APPROPRIATE PAYOUT BY
THE COMMITTEE, IN ITS COMPLETE AND SOLE DISCRETION.  IN EXERCISING SUCH
DISCRETION, THE COMMITTEE WILL FOLLOW THE PROVISIONS OF ARTICLE 12.3 OF THE
PLAN, WHICH SPECIFICALLY PROHIBITS THE UPWARD ADJUSTMENT OF ANY AWARDS INTENDED
TO QUALIFY AS PERFORMANCE-BASED COMPENSATION.


(D)           FORM AND TIMING OF PAYOUT.


(I)            FORM OF PAYOUT.  UPON COMPLETION OF THE PERFORMANCE PERIOD, THE
PARTICIPANT WILL BE ENTITLED TO RECEIVE A CASH PAYMENT OF HIS OR HER EARNED
AWARD FOR THE PERFORMANCE PERIOD DETERMINED AS A FUNCTION OF THE EXTENT TO WHICH
THE CORRESPONDING PERFORMANCE GOALS SET FORTH IN APPENDIX B HAVE BEEN ACHIEVED
AS ESTABLISHED BY THE COMMITTEE; PROVIDED, HOWEVER, THE PARTICIPANT SHALL NOT
VEST IN HIS OR HER AWARD UNLESS HE OR SHE HAS REMAINED EMPLOYED BY THE COMPANY
OR ANY OF ITS SUBSIDIARIES THROUGH THE END OF THE PERFORMANCE PERIOD.


(II)           TIMING OF PAYOUT.  PAYMENT OF THE EARNED AWARD SHALL BE
MADE WITHIN SEVENTY-FIVE (75) CALENDAR DAYS FOLLOW­ING THE CLOSE OF THE
APPLICABLE PERFORMANCE PERIOD.


(E)           EXCEPTIONS TO COMPLETION OF THE PERFORMANCE PERIOD. 
NOTWITHSTANDING THE PROVISIONS OF PARAGRAPH (D)(I) IMMEDIATELY ABOVE, A
PARTICIPANT SHALL BE ENTITLED TO THE FOLLOWING WITH RESPECT TO HIS OR HER AWARD
IN THE FOLLOWING CIRCUMSTANCES:


(I)            RETIREMENT.  IN THE EVENT THE PARTICIPANT’S EMPLOYMENT WITH THE
COMPANY AND/OR ANY SUBSIDIARY TERMINATES BY REASON OF RETIREMENT, DURING THE
PERFORMANCE PERIOD, THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE A PRORATED
PAYOUT OF THE AWARD.  THE PRORATED PAYMENT SHALL BE DETERMINED BY THE COMMITTEE:


(A)          BY TAKING INTO ACCOUNT WHAT THE PARTICIPANT WOULD HAVE BEEN PAID
HAD HE OR SHE REMAINED EMPLOYED FOR THE ENTIRE PERFORMANCE PERIOD (AS ADJUSTED
BASED ON THE ACHIEVEMENT OF THE PRE-ESTABLISHED PERFORMANCE GOALS SET FORTH IN
APPENDIX B); MULTIPLIED BY


(B)           THE RATIO OF THE NUMBER OF FULL MONTHS OF THE PARTICIPANT’S
EMPLOYMENT DURING THE PERFORMANCE PERIOD, IN RELATION TO THE TOTAL NUMBER OF
MONTHS IN THE PERFORMANCE PERIOD.

Payment of the Award shall be made at the same time as payments are made to
other participants who did not terminate employment during the applicable
Performance Period.  For purposes of this Agreement “Retirement” means the
normal retirement date on which a Participant qualifies for full retirement
benefits under the Company’s qualified retirement plan, as identified by the
Committee.


(II)           TERMINATION FOR ANY REASON OTHER THAN RETIREMENT.  IN THE EVENT
THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND/OR ANY SUBSIDIARY TERMINATES
FOR ANY REASON OTHER THAN RETIREMENT, DEATH OR DISABILITY, AS PROVIDED FOR IN
SUBPARAGRAPH (I) IMMEDIATELY ABOVE, DURING THE PERFORMANCE PERIOD, THE
PARTICIPANT’S AWARD SHALL IMMEDIATELY BE FORFEITED AS OF THE

2


--------------------------------------------------------------------------------



DATE OF SUCH TERMINATION OF EMPLOYMENT, EXCEPT AS OTHERWISE PROVIDED FOR IN ANY
EMPLOYMENT AGREEMENT BETWEEN THE PARTICIPANT AND THE COMPANY OR EXCEPT AS
OTHERWISE PROHIBITED BY EMPLOYMENT LAWS IN THE PARTICIPANT’S COUNTRY OF
EMPLOYMENT.


(III)          FORFEITURE OF THE AWARD AND REPAYMENT.  IF THE PARTICIPANT’S
EMPLOYMENT RELATIONSHIP WITH THE COMPANY OR ANY SUBSIDIARY IS SUBJECT TO ANY
FORM OF NONCOMPETE, NONSOLICITATION, AND/OR CONFIDENTIALITY PROVISIONS, AND
FOLLOWING THE CLOSE OF  THE PERFORMANCE PERIOD IT IS DETERMINED BY THE COMMITTEE
THAT THE PARTICIPANT VIOLATED DURING THE PERFORMANCE PERIOD ANY NONCOMPETE,
NONSOLICITATION, AND/OR CONFIDENTIALITY PROVISIONS TO WHICH HE OR SHE IS BOUND,
THE PARTICIPANT SHALL FORFEIT, AS OF THE FIRST DAY OF ANY SUCH VIOLATION, ALL
RIGHT, TITLE AND INTEREST TO THE AWARD AND ANY NET PROCEEDS RECEIVED BY
PARTICIPANT PURSUANT TO ATTAINMENT OF PERFORMANCE GOALS WITH RESPECT TO THE
AWARD.  THE COMPANY FURTHER SHALL BE ENTITLED TO REIMBURSEMENT FROM PARTICIPANT
OF ANY FEES AND EXPENSES (INCLUDING ATTORNEYS’ FEES) INCURRED BY OR ON BEHALF OF
THE COMPANY IN ENFORCING THE COMPANY’S RIGHTS UNDER THIS SUBPARAGRAPH (III).  BY
ACCEPTING THE AWARD, PARTICIPANT HEREBY CONSENTS TO A DEDUCTION FROM ANY AMOUNTS
THE COMPANY AND/OR ANY SUBSIDIARY OWES TO PARTICIPANT FROM TIME TO TIME
(INCLUDING AMOUNTS OWED TO PARTICIPANT AS WAGES OR OTHER COMPENSATION, FRINGE
BENEFITS, OR VACATION PAY, AS WELL AS ANY OTHER AMOUNTS OWED TO PARTICIPANT BY
THE COMPANY AND/OR ANY SUBSIDIARY), TO THE EXTENT OF ANY AMOUNTS THAT
PARTICIPANT OWES TO THE COMPANY AND/OR ANY SUBSIDIARY UNDER THIS SECTION 2(C). 
WHETHER OR NOT THE COMPANY AND/OR ANY SUBSIDIARY  ELECTS TO MAKE ANY SET-OFF IN
WHOLE OR IN PART, IF THE COMPANY AND/OR ANY SUBSIDIARY DOES NOT RECOVER BY MEANS
OF SET-OFF THE FULL AMOUNT PARTICIPANT OWES TO THE COMPANY AND/OR ANY
SUBSIDIARY, PARTICIPANT AGREES TO PAY IMMEDIATELY THE UNPAID BALANCE TO THE
COMPANY AND/OR ANY SUBSIDIARY .


3.             PAYMENT OF TAXES.  THE COMPANY SHALL DEDUCT AND WITHHOLD ANY
AMOUNT DUE ON ACCOUNT OF ANY TAX IMPOSED AS A RESULT OF PAYOUT OF THE AWARD. 
SUCH WITHHELD AMOUNTS SHALL BE REMITTED TO SATISFY FEDERAL, STATE, LOCAL,
DOMESTIC OR FOREIGN TAXES REQUIRED BY LAW OR REGULATION.


4.             PLAN AS SUCCESSOR TO ANNUAL OFFICER PERFORMANCE INCENTIVE PLAN. 
BY EXECUTING THIS AGREEMENT, THE COMPANY AND THE PARTICIPANT ACKNOWLEDGE AND
AGREE THAT, SOLELY FOR PURPOSES OF THE PERFORMANCE PERIOD, THE PLAN WILL SERVE
AS A SUCCESSOR PLAN TO THE ANNUAL OFFICER PERFORMANCE INCENTIVE PLAN AS PROVIDED
FOR IN SECTION 5(B) OF THE PARTICIPANT’S EMPLOYMENT AGREEMENT AND THE
PARTICIPANT’S ANNUAL INCENTIVE WILL BE DETERMINED SOLELY BY THE GRANT OF
CASH-BASED AWARDS PROVISIONS OF SECTION 10 OF THE PLAN. THE COMPANY AND THE
PARTICIPANT FURTHER ACKNOWLEDGE AND AGREE THAT, FOR PURPOSES OF THE EMPLOYMENT
AGREEMENT, DURING THE PERFORMANCE PERIOD, THE TERM TARGET INCENTIVE OPPORTUNITY
SHALL MEAN THE PERCENTAGE OF THE PARTICIPANT’S BASE SALARY AS PROVIDED FOR IN
SECTION 1(A) ABOVE.


5.             MISCELLANEOUS PROVISIONS.


(A)           NO SERVICE OR EMPLOYMENT RIGHTS.  NO PROVISION OF THIS AGREEMENT
OR OF THE AWARD GRANTED HEREUNDER SHALL GIVE THE PARTICIPANT ANY RIGHT TO
CONTINUE IN THE SERVICE OR EMPLOY OF THE COMPANY OR ANY SUBSIDIARY, CREATE ANY
INFERENCE AS TO THE LENGTH OF EMPLOYMENT OR SERVICE OF THE PARTICIPANT, AFFECT
THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO TERMINATE THE EMPLOYMENT OR
SERVICE OF THE PARTICIPANT, WITH OR WITHOUT CAUSE, OR GIVE THE PARTICIPANT ANY
RIGHT TO PARTICIPATE IN ANY EMPLOYEE WELFARE OR BENEFIT PLAN OR OTHER PROGRAM
(OTHER THAN THE PLAN) OF THE COMPANY OR ANY SUBSIDIARY.


(B)           PLAN DOCUMENT GOVERNS.  THE AWARD IS GRANTED PURSUANT TO THE PLAN,
AND THE AWARD AND THIS AGREEMENT ARE IN ALL RESPECTS GOVERNED BY THE PLAN AND
SUBJECT TO ALL OF THE TERMS AND PROVISIONS THEREOF, WHETHER SUCH TERMS AND
PROVISIONS ARE INCORPORATED IN THIS AGREEMENT BY REFERENCE OR ARE EXPRESSLY
CITED.  CAPITALIZED TERMS USED BUT NOT DEFINED HEREIN SHALL HAVE THE MEANINGS
ASCRIBED TO SUCH TERMS IN THE PLAN.  ANY INCONSISTENCY BETWEEN THE AGREEMENT AND
THE PLAN SHALL BE RESOLVED IN FAVOR OF THE PLAN.  PARTICIPANT HEREBY
ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN.


(C)           GOVERNING LAW.  THIS AGREEMENT AND THE AWARD GRANTED HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF IOWA, WITHOUT GIVING EFFECT TO PROVISIONS THEREOF REGARDING
CONFLICT OF LAWS.

3


--------------------------------------------------------------------------------



(D)           ADMINISTRATION.  THIS AGREEMENT AND THE RIGHTS OF THE PARTICIPANT
HEREUNDER ARE SUBJECT TO ALL THE TERMS AND CONDITIONS OF THE PLAN, AS THE SAME
MAY BE AMENDED FROM TIME TO TIME, AS WELL AS TO SUCH RULES AND REGULATIONS AS
THE COMMITTEE MAY ADOPT FOR ADMINISTRATION OF THE PLAN.  IT IS EXPRESSLY
UNDERSTOOD THAT THE COMMITTEE IS AUTHORIZED TO ADMINISTER, CONSTRUE, AND MAKE
ALL DETERMINATIONS NECESSARY OR APPROPRIATE TO THE ADMINISTRATION OF THE PLAN
AND THIS AGREEMENT, ALL OF WHICH SHALL BE BINDING UPON THE PARTICIPANT.


(E)           NO VESTED RIGHT IN FUTURE AWARDS.  PARTICIPANT ACKNOWLEDGES AND
AGREES (BY EXECUTING THIS AGREEMENT) THAT THE GRANTING OF AN AWARD UNDER THIS
AGREEMENT IS MADE ON A FULLY DISCRETIONARY BASIS BY THE COMPANY AND THAT THIS
AGREEMENT DOES NOT LEAD TO A VESTED RIGHT TO FURTHER AWARDS IN THE FUTURE. 
FURTHER, THE AWARD SET FORTH IN THIS AGREEMENT CONSTITUTES A NON-RECURRENT
BENEFIT AND THE TERMS OF THIS AGREEMENT ARE ONLY APPLICABLE TO THE AWARD GRANTED
PURSUANT TO THIS AGREEMENT.


(F)            USE OF PERSONAL DATA.  PARTICIPANT ACKNOWLEDGES AND AGREES (BY
EXECUTING THIS AGREEMENT) TO THE COLLECTION, USE, PROCESSING AND TRANSFER OF
CERTAIN PERSONAL DATA, INCLUDING HIS OR HER NAME, SALARY, NATIONALITY, JOB
TITLE, POSITION EVALUATION RATING ALONG WITH DETAILS OF ALL PAST AWARDS AND
CURRENT AWARDS OUTSTANDING UNDER THE PLAN, FOR THE PURPOSE OF MANAGING AND
ADMINISTERING THE PLAN.  THE PARTICIPANT UNDERSTANDS THAT HE OR SHE IS NOT
OBLIGED TO CONSENT TO SUCH COLLECTION, USE, PROCESSING AND TRANSFER OF PERSONAL
DATA.  HOWEVER, THE PARTICIPANT UNDERSTANDS THAT HIS OR HER FAILURE TO PROVIDE
SUCH CONSENT MAY AFFECT HIS OR HER ABILITY TO PARTICIPATE IN THE PLAN.  THE
COMPANY, OR ITS SUBSIDIARIES, WILL TRANSFER DATA AMONGST THEMSELVES AS NECESSARY
FOR THE PURPOSE OF IMPLEMENTATION, ADMINISTRATION AND MANAGEMENT OF THE PLAN. 
THE PARTICIPANT AUTHORIZES THIS USE OF HIS OR HER PERSONAL DATA.


(G)           SEVERABILITY.  IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT
SHALL BE HELD ILLEGAL OR INVALID FOR ANY REASON, THE ILLEGALITY OR INVALIDITY
SHALL NOT AFFECT THE REMAINING PARTS OF THIS AGREEMENT, AND THIS AGREEMENT SHALL
BE CONSTRUED AND ENFORCED AS IF THE ILLEGAL OR INVALID PROVISION HAD NOT BEEN
INCLUDED.


(H)           COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN TWO COUNTERPARTS,
EACH OF WHICH SHALL BE AN ORIGINAL, BUT BOTH OF WHICH SHALL CONSTITUTE BUT ONE
AND THE SAME INSTRUMENT.


(I)            SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF AND BE BINDING UPON EACH SUCCESSOR AND ASSIGN OF THE COMPANY.  ALL
OBLIGATIONS IMPOSED UPON THE PARTICIPANT, AND ALL RIGHTS GRANTED TO THE COMPANY
HEREUNDER, SHALL BE BINDING UPON THE PARTICIPANT’S HEIRS, LEGAL REPRESENTATIVES
AND SUCCESSORS.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Participant has hereunto set his
or her hand, all as of the day and year first above written.

 

Sauer-Danfoss Inc.

 

Participant

 

 

 

By:

 

 

 

 

 

 

Name:

 

Name:

 

 

 

Title:

 

 

 

4


--------------------------------------------------------------------------------


APPENDIX A

SAUER-DANFOSS INC.
2006 OMNIBUS INCENTIVE PLAN

2007 CASH-BASED AWARD AGREEMENT

2007 Performance Measures and Performance Goals

2007 Performance Measure:  Total Company EBIT Margin

The Performance Measure under this Agreement shall be the “Total Company EBIT
Margin” as derived from the audited consolidated financial statements of the
Company for the Performance Period.  ”Total Company EBIT Margin” is defined as
earnings before taxes, net interest expense, and minority interest per the
audited consolidated financial statements of the Company for the fiscal year
divided by the total sales in the fiscal year.  Notwithstanding the foregoing,
the following items shall be excluded from the determination of the Total
Company EBIT Margin:

 

5


--------------------------------------------------------------------------------


APPENDIX B

SAUER-DANFOSS INC.
2006 OMNIBUS INCENTIVE PLAN

2007 CASH-BASED AWARD AGREEMENT

2007 Performance Goal Achievements

[g100391kmi001.gif]

 


--------------------------------------------------------------------------------